DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 08/07/2019 and 02/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nordon Corp. (EP 1084756 A2 hereinafter “Nordon” – IDS Submission) in view of Ptasinski et al. (US Patent No. 6,363,437 hereinafter “Ptasinski”).
Referring to claim 1, Nordon discloses a spray system (Perkins – Fig. 1, par. [0014] discloses an electrostatic spray system 100.), comprising: 
(Nordon – Fig. 1, par. [0014-0015] disclose a first spray gun 102 that can be a liquid coating applicator or corona or tribo-charging powder spray gun.); 
a second spray applicator (Nordon – Fig. 1, par. [0014-0015] disclose a second spray gun 104 that can be a liquid coating applicator or corona or tribo-charging powder spray gun.); and 
a controller configured to couple to the first spray applicator and the second spray applicator (Nordon – Fig. 1, par. [0014] show the first spray gun 102 and the second spray gun 104 coupled to a spray gun controller 106.), wherein the controller is configured to automatically detect the first spray applicator, and wherein the controller is configured to automatically detect the second spray applicator (Nordon – see par. [0034-0039]). 
Nordon fails to explicitly discloses the first spray applicator configured to operate with a first software driver; the second spray applicator configured to operate with a second software driver different from the first software driver; and wherein the controller is configured to automatically detect the first spray applicator and initialize the first software driver upon connection of the first spray applicator to the controller, and wherein the controller is configured to automatically detect the second spray applicator and initialize the second software driver upon connection of the second spray applicator to the controller. 
Ptasinski discloses a first slave unit configured to operate with a first software driver; a second slave unit configured to operate with a second software driver different from the first software driver (Ptasinski – Abstract discloses software drivers for a variety of different types of slave units.); and 
wherein the controller is configured to automatically detect the first slave unit and initialize the first software driver upon connection of the first slave unit to the controller, and wherein the controller is configured to automatically detect the second slave unit and initialize (Ptasinski – Abstract discloses software drivers for a variety of different types of slave units.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ptasinski’s teachings with Nordon’s teachings for the advantage of allowing a manufacturer of a device that incorporates modular components connected by a standard I2C bus, to substitute different modular components during manufacturing without having to alter the device design in any way (Ptasinski – col. 2, line 67 to col. 3, line 4).

Referring to claim 10, Nordon and Ptasinski disclose the pray system of claim 1, wherein the controller comprises a memory (Ptasinski – Col. 3, lines 59-60 disclose a secondary memory can be provided within the microcontroller 706, as second memory 714.), and the first software driver and the second software driver are stored on the memory (Ptasinski – Abstract discloses the software drivers stored on the secondary memory.).

Referring to claim 12, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

6.	Claims 3-5, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nordon in view of Ptasinski, and further in view of Adafruit Learning System (Adafruit 16-Channel PWM/Servo Hat for Raspberry Pi, Adafruit Learning System, February 3, 2015 hereinafter “Adafruit”).
Referring to claim 3, Nordon and Ptasinski disclose the spray system of claim 1, however, fail to explicitly disclose the controller comprises a printed circuit board and a plurality of hardware attached on top (HAT) boards coupled to the printed circuit board.
	Adafruit discloses the controller comprises a printed circuit board and a plurality of hardware attached on top (HAT) boards coupled to the printed circuit board (Adafruit – Page 5 discloses an on-board PWM controller coupled to a 16-Channel 12-bit PVM/Servo HAT. Page 20 shows a plurality of HATs being stackable.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Adafruit’s teachings with Nordon and Ptasinski’s teachings for the benefit of the Adafruit PWM/Servo Driver HAT being the perfect solution for any project that requires a lot of servos (Adafruit – Page 6).

Referring to claim 4, Nordon, Ptasinski and Adafruit disclose the spray system of claim 3, wherein a first HAT board of the plurality of HAT boards is configured to couple (Adafruit – Page 5 discloses an on-board PWM controller coupled to a 16-Channel 12-bit PVM/Servo HAT. Page 20 shows a plurality of HATs being stackable.) to the first spray applicator, the second spray applicator, or both (Nordon – Fig. 1, par. [0014] show the first spray gun 102 and the second spray gun 104 coupled to a spray gun controller 106.). 

Referring to claim 5, Nordon, Ptasinski and Adafruit disclose the spray system of claim 3, wherein the plurality of HAT boards comprises six HAT boards (Adafruit – Page 20 discloses a plurality of HATs being stackable up to 62 HATs.). 

Referring to claim 11, note the rejection of claims 1, 3 and 4 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 15, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claims 3 and 10 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

7.	Claims 6-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nordon in view of Ptasinski and Adafruit, and further in view of The Pi Hut (Raspberry Pi Sense HAT (Astro-Pi), The PI Hut, December 12, 2015 hereinafter “Pi Hut” – IDS Submission).
Referring to claim 6, Nordon, Ptasinski and Adafruit disclose the spray system of claim 3, however, fail to explicitly disclose wherein at least one HAT board of the plurality of HAT boards comprises a discrete input/output (I/O) HAT board. 
Pi Hut discloses at least one HAT board of the plurality of HAT boards comprises a discrete input/output (I/O) HAT board (Pi Hut – Page 2 discloses the Raspberry Pi Sense HAT is attached on top of the Raspberry Pi via GPIO pins.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Pi Hut’s teachings with Nordon, Ptasinski and Adafruit’s teachings for the benefit of the Sense HAT supporting a whole host of projects for the Raspberry Pi (Pi Hut – Page 2).

Referring to claim 7, Nordon, Ptasinski, Adafruit and Pi Hut disclose the spray system of claim 6, comprising a sensor configured to couple to the discrete I/O HAT board, wherein the sensor comprises a temperature sensor, a humidity sensor, a motor feedback sensor, a flow meter, or any combination thereof (Pi Hut – Page 2 discloses the Raspberry Pi Sense HAT has several integrated circuit based sensors enabled to read pressure, humidity and temperature.). 

Referring to claim 8, Nordon, Ptasinski, Adafruit and Pi Hut disclose the spray system of claim 7, wherein the controller is configured to initialize a corresponding software driver from a memory of the controller (Ptasinski – Col. 3, line 67 to col. 4, line 5 disclose in step 840, software drivers corresponding to all of the slave units determined to be present on the bus are loaded, for example into a RAM located within the microcontroller 706 or directly connected to the microcontroller 706. In step 850, the loaded software drivers are used to initialize the slave units present on the bus.) based on the sensor coupled to the discrete I/O HAT board (Pi Hut – Page 2 discloses the Raspberry Pi Sense HAT has several integrated circuit based sensors enabled to read pressure, humidity and temperature.). 

Referring to claim 17, note the rejection of claims 6, 7 and 10 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 18, note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nordon in view of Ptasinski, and further in view of Volonte et al. (US Pub. No. 2010/0203229 hereinafter “Volonte”).
Referring to claim 9, Nordon and Ptasinski disclose the spray system of claim 1, wherein the first spray applicator comprises a powder gun (Nordon – Par. [0016] discloses spray gun 102 operates in a powder stray pattern.), however, fail to explicitly disclose the second spray applicator comprises a rotary atomizer. 
	Volonte discloses a spray applicator comprises a rotary atomizer (Volonte - Par. [0004] discloses a powder spray gun having a rotary atomizer.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Volonte’s teachings with Nordon and Ptasinski’s teachings for the benefit of a coating-powder-supply apparatus that renders the quality of the coating of the workpiece constantly high (Volonte – Par. [0006]).

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nordon in view of Ptasinski, and further in view of DesignSpark (Plug and Play IoT with the Pi Sense HAT, DesignSpark, September 15, 2015 hereinafter “DesignSpark” – IDS Submission).
Referring to claim 19, Nordon and Ptasinski disclose the method of claim 12 and the spray system (Perkins – Fig. 1, par. [0014] discloses an electrostatic spray system 100.) with the controller coupled to the first spray applicator and the second spray applicator (Nordon – Fig. 1, par. [0014] show the first spray gun 102 and the second spray gun 104 coupled to a spray gun controller 106.), however, fail to explicitly disclose comprising: detecting, via the processor, a smart internet-of-things (IOT) HAT board coupled to the controller, wherein the smart IOT HAT board is configured to receive data related to the spray system; and determining the first 
	DesignSpark discloses a smart internet-of-things (IOT) HAT board (DesignSpark – Pages 1-7 discloses plug and Play IoT with the Pi Sense HAT.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include DesignsPark’s teachings with Nordon and Ptasinski’s teachings for the benefit of no soldering required and great software libraries being provided, a person is able to get readings from sensors and displaying messages within minutes. (DesignSpark – Page 7, Summary).

10.	Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordon in view of Ptasinski, and further in view of ABB Flexible Automation (WO0007741 hereinafter “ABB” – IDS Submission).
Referring to claim 20, Nordon and Ptasinski disclose the method of claim 12, however, fail to explicitly disclose wherein the first spray applicator and the second spray applicator are wirelessly detected via the processor, and wherein the first operation of the first spray applicator and the second operation of the second spray applicator are wirelessly controlled.
ABB discloses the first spray applicator and the second spray applicator are wirelessly detected via the processor, and wherein the first operation of the first spray applicator and the second operation of the second spray applicator are wirelessly controlled (ABB – Abstract discloses a plurality of paint supplying guns wirelessly detected and wirelessly remotely controlled for regulating the flow-rate.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include ABB’s teachings with Nordon and Ptasinski’s teachings .

Allowable Subject Matter
11.	Claims 2, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a first cascade voltage multiplier configured to operate with a third software driver; and a second cascade voltage multiplier configured to operate with a fourth software driver different from the third software driver; wherein the controller is configured to couple to the first cascade voltage multiplier and the second cascade voltage multiplier, wherein the controller is configured to automatically detect the first cascade voltage multiplier and initialize the third software driver upon connection of the first cascade voltage multiplier to the controller, and wherein the controller is configured to automatically detect the second cascade voltage multiplier and initialize the fourth software driver upon connection of the second cascade voltage multiplier to the controller”, in combination with other recited limitations in dependent claim 2.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “automatically detecting, via the processor, a first cascade voltage multiplier operably coupled to the controller of the spray system; automatically detecting, via the processor, a second cascade voltage multiplier operably coupled to the controller of the spray system; automatically initializing, via the processor, a third software driver upon detecting the first cascade voltage multiplier; and automatically initializing, via the processor, a fourth software driver upon detecting the second cascade voltage multiplier, wherein the fourth software driver is different from the third software driver”, in combination with other recited limitations in dependent claim 13.
Claim 14 is allowable based on its dependency of dependent claim 13.

Conclusion
12.	Claims 1, 3-12 and 15-20 are rejected.
	Claims 2, 13 and 14 are objected to.

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/Farley Abad/Primary Examiner, Art Unit 2181